Exhibit 10.1

HUGHES COMMUNICATIONS, INC.

CHANGE OF CONTROL BONUS PROGRAM

FOR PRADMAN P. KAUL

 

CHANGE OF CONTROL BONUS

The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has selected Pradman P. Kaul (the “Participant”) to participate in
a Change of Control Bonus Program in order to compensate him for his efforts to
consummate the sale of the Company. The cash payment (“Bonus”) payable hereunder
will be due upon the “Payment Date” after a “Change of Control” (as defined
below). The amount of the Bonus will be 48p3 where p is the price per share
realized in the sale of the Company.

“Change of Control” shall mean a transaction approved by the Board of Directors
of the Company that results in (i) the acquisition by any individual, entity or
group of more than 50 percent, indirectly or directly, of the equity vote of the
Company or (ii) consummation of an amalgamation, a merger or consolidation of
the Company or Hughes Network Systems, LLC with any other entity or a sale or
other disposition of all or substantially all of the assets of the Company
following which the voting securities of the Company that are outstanding
immediately prior to such transaction cease to represent at least 50 percent of
the combined voting power of the securities of the Company or, if the Company is
not the surviving entity, such surviving entity outstanding immediately after
such transaction.

PAYMENT

If the Participant is employed by the Company, or its subsidiaries, upon the
consummation of a Change of Control, Participant will be paid a Bonus on the
Payment Date (as defined below) in a lump-sum, in cash. The “Payment Date” shall
mean:

 

  – 50% of the Bonus within 10 days of closing,

 

  – remaining 50% within 6 months of closing.

For the avoidance of doubt, if the Participant is not employed by the Company,
or its subsidiaries, on the Payment Date, the payment due on that date shall not
be paid. Notwithstanding the prior sentence, if a Participant’s employment by
the Company (i) is terminated by the Company without cause (as defined in the
Company’s 2006 Equity and Incentive Plan), (ii) is terminated by the Company
because the Participant has become permanently disabled (within the meaning of
the Company’s applicable long-term disability plan), (iii) is terminated by the
Participant for Good Reason (as defined below), or (iv) terminates by reason of
Participant’s death, in each case prior to the Payment Date, the Participant or
his estate will be paid the Bonus no later than the later of (a) 30 days after
the date of termination and (b) the date of consummation of the Change of
Control as consummation is a requirement for payment to be due.

FUNDING

The obligations of the Company to make payments under the Bonus Program shall be
contractual only and all such payments shall be made from the general assets of
the Company. The Participant, beneficiary or person having or claiming a right
to payments hereunder shall rely solely on the unsecured promise of the Company,
and nothing herein shall be construed to give any such individual any right,
title, interest or claim in or to any specific asset, fund, reserve, account or
property of any kind whatsoever owned by the Company or in which it may have any
right, title or interest now or in the future.

 



--------------------------------------------------------------------------------

AMENDMENT AND TERMINATION

The Bonus Program will terminate (a) on April 15, 2011, if an agreement
regarding a Change of Control has not been executed, or (b) on December 31,
2011, if a Change of Control has not been consummated by such date. In addition,
at the Company’s sole discretion, it may accelerate the payment of any amounts
under the Bonus Program at any time and without the consent or approval of the
Participant, so long as such acceleration does not violate Section 409A of the
Code (as defined below), to the extent applicable.

ADMINISTRATION

The Bonus Program shall be administered by the Compensation Committee of the
Board of Directors of the Company. All determinations required under the Bonus
Program, including, without limitation, eligibility, the aggregate amount of
Bonuses, the occurrence of a Change of Control, etc., will be made by and in the
sole discretion of the Compensation Committee of the Board of Directors of the
Company. Determinations need not be uniform and may be made selectively among
eligible employees. Any such determinations shall be final and conclusive of any
matter and shall be binding upon all persons claiming any right(s) under the
Bonus Program.

GENERAL PROVISION

This Bonus Program is not intended and shall not be construed to be a
retirement, welfare or other benefit plan and shall not be governed by or
subject to the federal Employee Retirement Income Security Act of 1974, as
amended.

GOVERNING LAW

This Bonus Program shall be governed by the laws of the State of Delaware
without giving effect to conflict of law principles.

WITHHOLDING

The Company is authorized to withhold from any payment relating to any Bonus
under the Bonus Program, amounts of withholding and other taxes due in
connection with the

payment of a Bonus and to take such other action as the Company may deem
advisable to enable the Company and Participant to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Bonus.
This authority shall include authority for the Company to withhold or receive
other property and to make cash payments in respect thereof in satisfaction of
the Participant’s tax obligations, either on a mandatory or elective basis in
the discretion of the Company.

SECTION 409A OF THE CODE

Notwithstanding any other provision of this Bonus Program, this Bonus Program is
intended to be exempt from or comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and shall at all times be interpreted in
accordance with such intent. In no event will the Company, its employees,
directors, officers, agents, representatives, attorneys or affiliates have any
liability for any failure of the Bonus Program to satisfy the requirements of,
or be exempt from, Code Section 409A, and such parties do not guarantee that the
Bonus Program complies with, or is exempt from, Code Section 409A. Participant
shall have no binding right to distributions made to it in error or any right to
designate the time of payment of any Bonus.

Approved by HCI Compensation Committee:

 

2/13/2011

    

/s/ Andrew Africk

Date      Andrew Africk

2/13/2011

    

/s/ Aaron Stone

Date      Aaron Stone

 

 

2



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE IDENTIFYING MATERIAL DIFFERENCES BETWEEN

CHANGE OF CONTROL BONUS PROGRAM FOR NEOs,

DATED AS OF FEBRUARY 13, 2011

FOR THE INDIVIDUALS LISTED BELOW

 

   

Name of Individual

  

Bonus Amount Multiplier

       T. Paul Gaske    21.6 p3      Grant Barber    16.8 p3      Bahram
Pourmand    16.8 p3      Adrian Morris    16.8 p3   

 

3